DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-25, in the reply filed on 04/14/2022 is acknowledged.
Claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “the web” without proper antecedent basis. This renders the claim indefinite because it is not clear how this “web” is related to the previously set forth nonwoven fabric or bicomponent filament.
	Claim 24 recites “the external polymer component” without proper antecedent basis. This renders the claim indefinite because it is not clear how this polymer component is related to the previously set forth “external fiber component”. 
	Claim 25 recites “the external polymer component” without proper antecedent basis. This renders the claim indefinite because it is not clear how this polymer component is related to the previously set forth “external fiber component”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 11-20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourdeyhimi et al (WO 2013/103844). 
WO 2013/103844 to Pourdeyhimi et al (also referred to herein as Pourdeyhimi ‘844) discloses a method for producing a nonwoven fabric, comprising:
providing a bicomponent filament having an external fiber component and an internal fiber component (Pourdeyhimi ‘844 discloses multicomponent fiber types including an islands-in-the-sea structure, see p. 9, lines 17-21, and bicomponent fibers with an islands-in-the-sea structure on p. 12, lines 22-25) wherein the external fiber component at least partially enwraps the internal fiber component (an islands-in-the-sea structure as disclosed on p. 9, lines 17-21 and p. 12, lines 22-25 comprises an external fiber component  (the “sea”) at least partially enwrapping the internal fiber component (the “islands”)) and wherein the external fiber component is 5% to 25 wt.% of the filament (Pourdeyhimi discloses an islands-in-the-sea fiber is used for example as disclosed in US Patent 7,981,226 to Pourdeyhimi et al, which is incorporated by reference;  U.S. Patent 7,981,226 discloses the external fiber component is 5% to 25 % of the filament: see col. 5, lines 61-63 disclosing that the external component comprises 5-95% of the total fiber, and see col. 8, lines 56-60 in Example 2, disclosing the external fiber component (the “sea”) is 25% of the filament);  and
	partially fibrillating the filament by hydroentangling (see WO 2013/103844 p. 12, lines 22-28) with at least three manifolds (see WO 2013/103844 p. 12, lines 8-9),
 each manifold having a plurality of water jets (p. 12, lines 8-13), and wherein at least two of the manifolds have water jets at least 1200 microns apart (WO 2013/103844 p. 12, lines 9-11).
Note that U.S. Patent 7,981,226 discloses a bicomponent fiber structure wherein the external fiber component (the “sea”) is 5% to 25 wt.% of the filament (the “sea” is 25% of the filament in Example 2). Since the islands-in-the-sea fiber of U.S. Patent 7,981,226 is used in WO 2013/103844, and the disclosure of US Patent 7,981,226 is incorporated by reference in WO 2013/103844, claim 1 is anticipated by WO 2013/103844. 
Regarding claim 7, Pourdeyhimi ‘844 discloses wherein hydroentangling exposes the nonwoven fabric to water pressure from one or more hydroentangling manifolds at a water pressure from 10 bars to 300 bars (p. 11, lines 10-12 discloses 90-300 bar).
Regarding claim 8, Pourdeyhimi ‘844 discloses the fabric comprises a first surface and a second surface (see Fig. 1), and wherein the first surface is hydroentangled (see Fig. 1; p. 11, lines 7-8; p. 14, lines 14-20 and 29-30).
Regarding claim 9, Pourdeyhimi ‘844 discloses the second surface is hydroentangled (shown in Fig. 1; and see p. 11, lines 7-8; p. 14, lines 15-28).
Regarding claim 11, Pourdeyhimi discloses wherein the internal fiber component comprises a thermoplastic polymer (see US Patent 7,981,226, also referred to as Pourdeyhimi ‘226 herein, col. 6, lines 7-8; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226 and incorporates the disclosure of ‘226 therein, per p. 12 lines 22-26 of ‘844).
Regarding claim 12, Pourdeyhimi discloses wherein the thermoplastic polymer is a copolyetherester elastomer with long chain ether ester units and short chain ester units joined head to tail through ester linkages (see Pourdeyhimi ‘226 col. 6, lines 7-12; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein).
Regarding claim 13, Pourdeyhimi discloses the thermoplastic polymer is selected from nylon 6, nylon 6/6, nylon 6,6/6, nylon 6/10, nylon 6/11, nylon 6/12, nylon 11, nylon 12, polypropylene or polyethylene (see Pourdeyhimi ‘226 col. 6, lines 12-16; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein).
Regarding claim 14, Pourdeyhimi discloses the thermoplastic polymer is selected from polyesters, polyamides, thermoplastic copolyetherester elastomers, polyolefins, polyacrylates, PHA, PHB, PBS, PLA, and thermoplastic liquid crystalline polymers (see Pourdeyhimi ‘226 col. 6, lines 18-22; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein).
Regarding claims 15-16, Pourdeyhimi discloses the external fiber component comprises a thermoplastic polymer, specifically a copolyetherester elastomer with long chain ether ester units and short chain ester units joined head to tail through ester linkages (see Pourdeyhimi ‘226 col. 6, lines 23-27; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein).
Regarding claim 17, Pourdeyhimi discloses the thermoplastic polymer of the external fiber component is selected from nylon 6, nylon 6/6, nylon 6,6/6, nylon 6/10, nylon 6/11, nylon 6/12, nylon 11, nylon 12, polypropylene or polyethylene  (see Pourdeyhimi ‘226 col. 6, lines 27-31; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein).
Regarding claim 18, Pourdeyhimi discloses the thermoplastic polymer of the external fiber component is selected from polyesters, polyamides, thermoplastic copolyetherester elastomers, polyolefins, polyacrylates, PHA, PHB, PBS, PLA, and thermoplastic liquid crystalline polymers (see Pourdeyhimi ‘226 col. 6, lines 31-36; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein).
Regarding claim 19, Pourdeyhimi discloses the filament further comprises a polyolefin additive (see Pourdeyhimi ‘226 col. 5, lines 30-31; col. 6, lines 21 and 36; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein).
Regarding claim 20, Pourdeyhimi discloses wherein the filament is an islands-in-the-sea fiber with 2 to 1000 islands (see Pourdeyhimi ‘226 col. 8, line 57, Example 2 has 108 islands; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein).
Regarding claim 22, Pourdeyhimi discloses the internal fiber component comprises fibers having round cross-sections (see Pourdeyhimi ‘226 col. 5, lines 48-49; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein).
Regarding claim 23, Pourdeyhimi discloses the internal fiber component comprises fibers having non-round or multi-lobal cross-sections (see Pourdeyhimi ‘226 col. 5, lines 48-49; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pourdeyhimi et al (WO 2013/103844).
Regarding claims 2, 3, and 6, Pourdeyhimi ‘844 discloses the use of such manifolds in Example 3. In Example 3, there are four manifolds (four banks) each having a spacing of 4800 microns (see pg. 26, lines 10-12). Thus, there are at least three manifolds with water jets at least 1200 microns apart as in claim 2, at least four manifolds with water jets at least 1200 microns apart as in claim 3, and at least two manifolds have waters jets at least 2400 microns apart and at least two manifolds with water jets at least 1200 microns apart as in claim 6 (pg. 26, lines 10-12). In Example 3, the fiber web does not comprise bicomponent fibers with an external fiber component 5-25 wt % of the filament as in claims 1-3 and 6. As noted in the rejection above, however, Pourdeyhimi ‘844 does disclose the use of such bicomponent fibers with a plurality of manifolds having jets spaced a large distance apart (see p. 12, lines 8-30).  Pourdeyhimi ‘844 discloses the use of an islands-in-the-sea fiber as disclosed in US Patent 7,981,226 to Pourdeyhimi et al, which is incorporated by reference;  U.S. Patent 7,981,226 discloses the external fiber component is 5% to 25 % of the filament (see col. 5, lines 61-63 disclosing that the external component comprises 5-95% of the total fiber, and see col. 8, lines 56-60 in Example 2, disclosing the external fiber component (the “sea”) is 25% of the filament).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat this bicomponent fiber in the manifolds of Example 3 of Pourdeyhimi in order to more thoroughly split the fibers while using less energy, as taught by Pourdeyhimi. Moreover, it would have been obvious to use such manifolds on the bicomponent fiber since  Pourdeyhimi  discloses treating this bicomponent fiber with a plurality of manifolds, and discloses the use of four such manifolds in Example 3; it is within the routine skill in the art to combine these teachings of Pourdeyhimi as a matter of routine experimentation or optimization.
Regarding claims 4 and 5, Pourdeyhimi ‘844 does not disclose the use of at least five manifolds with water jets at least 1200 microns apart as in claim 4, or the use of at least six manifolds as in claim 5. It would be within the routine skill in the art, however, to add more manifolds in order to increase the fibrillating effects, as would be obvious to one of skill in the art.  Furthermore, Pourdeyhimi specifically discloses that “the methods and systems disclosed herein can incorporate any number of hydroentangling jet strips” (p. 11, lines 31-32) and “three or more” manifolds may be used (p. 12, lines 8-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least five manifolds with water jets at least 1200 microns apart, or to use at least six manifolds in the method of Pourdeyhimi, since the mere duplication of parts is generally considered to be within the routine skill in the art.
	Regarding claim 21, Pourdeyhimi ‘844 discloses the use of the islands-in-the-sea fiber as disclosed in US Patent 7,981,226 to Pourdeyhimi et al, which is incorporated by reference. U.S. Patent 7,981,226 discloses the external fiber component is 5% to 25 % of the filament (see col. 5, lines 61-63 disclosing that the external component comprises 5-95% of the total fiber, and see col. 8, lines 56-60 in Example 2, disclosing the external fiber component (the “sea”) is 25% of the filament; also see Fig. 7 showing a 75/25% bicomponent fiber). Pourdeyhimi ‘226 does not disclose 30-40 islands in this fiber, but does disclose a different bicomponent fiber with 30-40 islands (see Fig. 7 showing 36 islands in the 50/50% bicomponent fiber). It is within the routine skill in the art to select the optimum number of islands in the fiber depending upon the required fiber characteristics and the treatment conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 30-40 islands on the bicomponent fiber which has 5-25% external component since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 24,  Pourdeyhimi discloses the external polymer component is polypropylene (see Pourdeyhimi ‘226 col. 6, lines 27-31; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein), but does not specifically disclose use of an internal fiber component of polylactide with this polypropylene external component. Regarding claim 25,  Pourdeyhimi discloses the internal fiber component is polypropylene (see Pourdeyhimi ‘226 col. 6, lines 12-16; Pourdeyhimi ‘844 discloses the use of the bicomponent fiber of Pourdeyhimi ‘226  and incorporates the disclosure therein), but does not specifically disclose use of an external fiber component of polylactide with this polypropylene internal component.  Pourdeyhimi does disclose the use of polylactide as a component of the islands-in-the-sea fiber structure (see Pourdeyhimi ‘226 col. 8, lines 9-11 which discloses use of PLA, which is polylactide).  Pourdeyhimi ‘226 discloses the use of polylactide (PLA) with other polymers such as nylon and other thermoplastics (col. 8, lines 9-11). Thus, in view of Pourdeyhimi’s teaching of the suitability of PLA, one of skill in the art would be motivated to use PLA as the internal fiber component with a polypropylene external fiber component, or to use PLA as the external fiber component with a polypropylene internal fiber component, as in claims 24 and 25. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polylactide (PLA) in combination with polypropylene for the internal and external fiber components, as recited in claims 24 and 25, since Pourdeyhimi teaches the use of polylactide in combination with other polymers for forming the islands-in-the-sea structure, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pourdeyhimi et al (WO 2013/103844) in view of Pourdeyhimi et al (US 7,981,226).
Pourdeyhimi ‘844 (WO 2013/103844) discloses a method as claimed, but does not disclose pressing the web in an unheated set of rollers as in claim 10. 
Pourdeyhimi ‘226  (US 7,981,226) discloses pressing the web in an unheated set of rollers as in claim 10 (see Fig. 4, which shows a “typical bicomponent spunbonding process” which includes a pair of compaction rolls downstream of the attenuation unit and upstream of the calendar; the compaction rolls press the web in an unheated set of rollers as in claim 10).
Pourdeyhimi ‘844 discloses the use of an islands-in-the-sea fiber as disclosed in Pourdeyhimi ‘226, which is incorporated by reference. Although Pourdeyhimi ‘226 is incorporated by reference, Pourdeyhimi ‘844 does not specifically disclose use of the spunbonding process disclosed in Pourdeyhimi ‘226.  Therefore this rejection under 103 applies, since it would have been obvious to use the spunbonding process described by Pourdeyhimi ‘226 (see Fig. 4) in the method of Pourdeyhimi ‘844, since this is a typical spunbonding process.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to press the web in an unheated set of rollers in the method of Pourdeyhimi ‘844 in order to compact the web after filament formation, as well is known in the art as taught by Pourdeyhimi ‘226. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 disclose methods using fibers and/or manifolds similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732